On Remand from the Supreme Court

YATES, Presiding Judge.
This court, on May 12, 2000, affirmed the trial court’s judgment, without opinion. S.T.S. v. C.T., 795 So.2d 853 (Ala.Civ.App. 2000) (table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. Ex parte S.T.S., 806 So.2d 336 (Ala.2001). The judgment of the trial court is reversed and the case is remanded. The trial court is instructed, in compliance with the Su*343preme Court’s opinion, “to award custody of N.S. to the father.”
REVERSED AND REMANDED.
CRAWLEY, THOMPSON, PITTMAN, and MURDOCK, JJ., concur.